Citation Nr: 1645670	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1981 and from August 1985 to August 1989.  He had additional service in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claim was certified to the Board by the RO in Pittsburgh, Pennsylvania.  

In September 2011, the Veteran testified at a hearing before the undersigned sitting at the Pittsburgh RO.  

In March 2014, the Board reopened the claim of entitlement to service connection for a brain tumor and remanded the matter for additional development.  In August 2015, the Board denied entitlement to service connection for a brain tumor.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in September 2016, the Court vacated the August 2015 Board decision and remanded the matter for action consistent with the terms of a Joint Motion for Remand (joint motion).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Pursuant to the joint motion, the parties agreed that the August 2014 VA medical opinion did not substantially comply with the March 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In pertinent part, the remand directed that the Veteran be examined by a neurologist and that the neurologist must review the claims file, the remand, and any Virtual VA and VBMS files.  Review of the August 2014 opinion shows the appellant was not examined and the opinion was based on a limited record review.  As such, the parties found that the August 2014 opinion did not substantially comply with the remand directives.  The joint motion further stated that on remand, the Veteran must be examined by a neurologist and the medical opinion must be based on review of the entire prior relevant medical history and contain a full and complete rationale for all opinions expressed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a neurologist.  The physician is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The physician must specify in the report that these records have been reviewed.  

Following a review of the entire prior relevant medical history, please provide an opinion as to whether it is at least as likely as not the Veteran's brain tumor is related to his active duty service or events therein.  In making this determination, the physician must specifically consider and address the Veteran's sworn testimony that his first symptoms began while in flight school, and continued while serving in the Navy.  A full and complete rationale for any opinion expressed must be provided.  

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the physician documented his/her consideration of the electronic record.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Upon completion of the requested development, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




